Citation Nr: 0835118	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for coronary 
artery disease for the period from March 30, 1994, to April 
24, 2000.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection and a 30 percent rating for 
coronary artery disease, effective in May 1994, based on 
clear and unmistakable error in previous rating decisions.  

In an October 2006 rating decision, the RO granted an 
effective date of March 30, 1994, for the grant of service 
connection for the heart condition, based on clear and 
unmistakable error in the July 2005 rating decision.  The 
veteran continued his appeal for a higher rating for the 
heart condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

For the period from March 30, 1994, to April 24, 2000, the 
veteran was receiving treatment at the VA for heart disease; 
however, the file only contains VA records from March 1994 to 
October 1995 and from November 1998 to April 2000.  



As the disability is to be rated on VA records from 1994 to 
2000 and as the records are incomplete, under the duty to 
assist, the case is REMANDED for the following action:
1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence 
to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  Ensure that the veteran is 
notified of the applicable rating 
criteria in effect both prior to and 
after January 12, 1998.  

2. Obtain VA records, inpatient and 
outpatient, pertaining to treatment for 
heart disease for the period of 
November 1995 to April 2000 from the 
San Antonio VA Medical Center. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




